DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 15/966501 filed on April 30, 2018 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-10 and 12-20 are rejected under 103. Claim 11 is objected to.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 30, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US Patent Application 2012/0297253) in view of Kumar (US Patent Application 2015/0067410 A1).

Claim 1, Barajas teaches a computer-implemented method comprising steps of: parsing a set of data storage information based at least in part on multiple parameters 5related to install base information (View Barajas ¶ 6, 26, 104; analyze information stored in data repository, identify problems in an installed base).



Barajas does not explicitly teach wherein the multiple parameters comprise at least one temporal parameter and one or more event-related parameters; formatting the parsed set of data storage information into a parsed set of sequential data storage information compatible with at least one neural network model; training the at least one neural network model using the parsed set of sequential data storage 10information and one or more additional training parameters, wherein training comprises learning one or more patterns in the parsed set of sequential data storage information and a connection between the one or more patterns and at least one of a data unavailability event and a data loss event; predicting, by applying the at least one trained neural network model to the parsed set of 15sequential data storage information, at least one of a future data unavailability event and a future data loss event; and outputting an alert based at least in part on the predicting of at least one of a future data unavailability event and a future data loss event; wherein the steps are performed by at least one processing device comprising a processor 20coupled to a memory.  

However, Kumar teaches wherein the multiple parameters comprise at least one temporal parameter and one or more event-related parameters (View Kumar ¶ 25, 63; data collection, different parameters); formatting the parsed set of data storage information into a parsed set of sequential data storage information compatible with at least one neural network model (View Kumar ¶ 24, 30, 54; error pattern, machine learning); training the at least one neural network model using the parsed set of sequential data storage 10information and one or more additional training parameters (View Kumar ¶ 24, 54; machine learning training phase), wherein training comprises learning one or more patterns in the parsed set of sequential data storage information and a connection between the one or more patterns and at least one of a data unavailability event and a data loss event (View Kumar ¶ 24, 33, 34; machine learning evaluation phase); predicting, by applying the at least one trained neural network model to the parsed set of 15sequential data storage information, at least one of a future data unavailability event and a future data loss event (View Kumar ¶ 10, 15, 28, 29; failure prediction, hard disk); and outputting an alert based at least in part on the predicting of at least one of a future data unavailability event and a future data loss event (View Kumar ¶ 59, 60; reporting module); wherein the steps are performed by at least one processing device comprising a processor 20coupled to a memory (View Kumar Fig. 2, Components 202-1, 206-1; ¶ 39, 42; processor, memory).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barajas with wherein the multiple parameters comprise at least one temporal parameter and one or more event-related parameters; formatting the parsed set of data storage information into a parsed set of sequential data storage information compatible with at least one neural network model; training the at least one neural network model using the parsed set of sequential data storage 10information and one or more additional training parameters, wherein training comprises learning one or more patterns in the parsed set of sequential data storage information and a connection between the one or more patterns and at least one of a data unavailability event and a data loss event; predicting, by applying the at least one trained neural network model to the parsed set of 15sequential data storage information, at least one of a future data unavailability event and a future data loss event; and outputting an alert based at least in part on the predicting of at least one of a future data unavailability event and a future data loss event; wherein the steps are performed by at least one processing device comprising a processor 20coupled to a memory since it is known in the art that data loss can be predicted (View Kumar ¶ 24, 33, 34).  Such modification would have allowed a future data loss to be predicted using a neural network model.

Claim 15 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in rejection of Claim 1.

Claim 18 is the apparatus corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in rejection of Claim 1.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kumar further teaches the set of data storage information comprises at least one of firmware information, message logging information, input and output logs, and product configuration logs (View Kumar ¶ 11, 25; syslog file stored in storage device).  


Claim 55, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kumar further teaches the at least one temporal parameter comprises a time-stamp (View Kumar ¶ 25; message date and time).  

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kumar further teaches the one or more event- related parameters comprises at least one of internet protocol address, event identifier, event 10severity, and sequence number (View Kumar ¶ 51, 52; critical terms).  

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kumar further teaches formatting the parsed set of data storage information comprises: fetching all event identifiers from the parsed set of data storage information (View Kumar ¶ 15, 16; identify error pattern of syslog message);  15assigning an integer label to each of the fetched event identifiers (View Kumar ¶ 15, 30, 32; label sequence of syslog with error pattern); and vectorizing the assigned integer labels (View Kumar ¶ 32; Parallel Support Vector Machine).  

Claim 17 is the medium corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in rejection of Claim 7.

Claim 20 is the apparatus corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in rejection of Claim 7.

Claims 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Kumar further teaches the parsed set of sequential data storage information compatible with the at least one neural network model comprises at least 20one map file comprising information pertaining to mapping of event identifiers to integer labels to vectorized integer labels (View Kumar ¶ 9, 15, 28; Parallel Support Vector Machine).  



Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US Patent Application 2012/0297253) in view of Kumar (US Patent Application 2015/0067410 A1) and further in view of Jacobson (US Patent Application 2008/0115017).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  The combination of teachings do not explicitly teach encoding all event identifiers from the parsed set of sequential data storage information 25using the map file; and storing the encoded event identifiers in the memory.

However, Jacobson teaches encoding all event identifiers from the parsed set of sequential data storage information 25using the map file (View Jacobson ¶ 22-25; encode message); and storing the encoded event identifiers in the memory (View Jacobson ¶ 22-25; store encoded data).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with encoding all event identifiers from the parsed set of sequential data storage information 25using the map file; and storing the encoded event identifiers in the memory since it is known in the art that events can be identified (View Jacobson ¶ 22-25).  Such modification would have allowed an event to be identified from parsing the sequential data storage information.


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  Kumar further teaches predicting comprises predicting a future instance of a vectorized integer label corresponding to at least one of a data unavailability event and a data loss event (View Kumar ¶ 32; Parallel Support Vector Machine (PSVM), failure prediction).  

Claim(s) 2, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US Patent Application 2012/0297253) in view of Kumar (US Patent Application 2015/0067410) and further in view of Herscovitz (US Patent Application 2009/0204845).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach applying a machine learning algorithm to the parsed set of data storage information to suppress multiple iterations of a repetitive event identifier into a single event identifier.

However, Herscovitz teaches applying a machine learning algorithm to the parsed set of data storage information to suppress multiple iterations of a repetitive event identifier into a single event identifier (View Herscovitz ¶ 64; aggregate information from several sensors).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with applying a machine learning algorithm to the parsed set of data storage information to suppress multiple iterations of a repetitive event identifier into a single event identifier since it is known in the art that sensor data can be aggregated (View Herscovitz ¶ 64).  Such modification would have allowed sensor data to be aggregated by using a machine learning model.

Claim 16 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in rejection of Claim 2.

Claim 19 is the apparatus corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in rejection of Claim 2.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US Patent Application 2012/0297253) in view of Kumar (US Patent Application 2015/0067410) and further in view of Das (US Patent Application 2013/0283092).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach the set of data storage information comprises a set of virtual data storage logs.

However, Das teaches the set of data storage information comprises a set of virtual data storage logs (View Das ¶ 24; virtual data log).   

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the set of data storage information comprises a set of virtual data storage logs since it is known in the art that a virtual data log can be created (View Das ¶ 24).  Such modification would have allowed a virtual data log to store sequential data storage information.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barajas (US Patent Application 2012/0297253) in view of Kumar (US Patent Application 2015/0067410) and further in view of Yoo (US Patent Application 2018/0165572).

Claim 1012, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach the at least one neural network model comprises at least one recurrent neural network model.

However, Yoo teaches the at least one neural network model comprises at least one recurrent neural network model (View Yoo ¶ 68; RNN).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with at least one neural network model comprises at least one recurrent neural network model since it is known in the art that a RNN model can be used (View Yoo ¶ 68).  Such modification would have allowed a RNN model to predict a failure.

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach the at least one neural network model comprises a neural network model trained via one or more deep queue networks, 15and wherein the one or more deep queue networks implement an artificial intelligence agent to interact with a given sequence of events and generate at least one of a reward and a penalty based at least in part on the interaction with the given sequence of events.

However, Yoo teaches the at least one neural network model comprises a neural network model trained via one or more deep queue networks, 15and wherein the one or more deep queue networks implement an artificial intelligence agent to interact with a given sequence of events and generate at least one of a reward and a penalty based at least in part on the interaction with the given sequence of events (View Yoo ¶ 68; deep neural network).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one neural network model comprises a neural network model trained via one or more deep queue networks, 15and wherein the one or more deep queue networks implement an artificial intelligence agent to interact with a given sequence of events and generate at least one of a reward and a penalty based at least in part on the interaction with the given sequence of events since it is known in the art that a DNN model can be used (View Yoo ¶ 68).  Such modification would have allowed a DNN model to predict a failure.

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach the one or more additional 20training parameters comprise at least one of number of hidden layers, learning rate, number of epochs, number of cycles, and neural network momentum.

However, Yoo teaches the one or more additional 20training parameters comprise at least one of number of hidden layers, learning rate, number of epochs, number of cycles, and neural network momentum (View Yoo ¶ 68; hidden layers).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the one or more additional 20training parameters comprise at least one of number of hidden layers, learning rate, number of epochs, number of cycles, and neural network momentum since it is known in the art that hidden layers can be used as an additional training parameter (View Yoo ¶ 68).  Such modification would have a neural network model to use hidden layers.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Eggert (US Patent Application 2018/0060192) teaches output a notification for a failure.
Poirel (US Patent Application 2019/0325061) teaches temporal information.
Nayak (US Patent 10,970,146) teaches fault prediction analysis.
Childress (US Patent 2018/0174069) teaches machine learning to identify potentially problematic hardware devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114